I concur in the result reached by Chief Justice WIEST. The original lease of this property for use as a golf course was unanimously authorized November 25, 1921, at a directors' meeting attended by the full board. A copy of this lease was attached to and made a part of the minutes of that meeting. The record negatives bad faith. The bill was filed June 27, 1927. In the meantime the lessee had expended thousands of dollars in developing the project. His occupation and operations were open and notorious. I think the facts are such that the plaintiffs and other stockholders who are in accord with them must be charged with notice of this lease and that they were guilty of such laches as bars all right to equitable relief. The bill is dismissed, with costs to appellants.
BUTZEL, CLARK, and SHARPE, JJ., concurred with NORTH, J. FEAD, J., took no part in this decision. McDONALD, J., did not sit. *Page 448